Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52165 SAN JOAQUIN BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA 20-5002515 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 1000 Truxtun Avenue, Bakersfield, California (Address of principal executive offices) (Zip Code) (661) 281-0360 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: No par value Common Stock: 3,534,022 shares outstanding at October 30, 2007 TABLE OF CONTENTS PAGE Forward-Looking Statements 2 PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4. Controls and Procedures 31 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 33 ITEM 1A. Risk Factors 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3. Defaults Upon Senior Securities 33 ITEM4. Submission of Matters to a Vote of Security Holders 33 ITEM 5. Other Information 33 ITEM 6. Exhibits 33 SIGNATURES 34 Forward-Looking Statements This report contains forward-looking statements about the Company for which it claims the protection of the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995, including statements with regard to descriptions of our plans or objectives for future operations, products or services, and forecasts of our financial condition, results of operation, or other measures of economic performance. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words "believe," "expect," "anticipate," "intend," "plan," "estimate," or words of similar meaning, or future or conditional verbs such as "will," "would," "should," "could," or "may." Forward-looking statements, by their nature, are subject to risks and uncertainties. A number of factors many of which are beyond our control or ability to predict could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements and past results should not be considered an indication of our future performance. Some of these risk factors include, but are not limited to: certain credit, market, operational and liquidity risks associated with our business and operations; changes in business or economic conditions internationally, nationally or in California; changes in the interest rate environment; potential acts of terrorism and actions taken in response; fluctuations in asset prices including, but not limited to, stocks, bonds, commodities or other securities, and real estate; volatility of rate sensitive deposits and investments; concentrations of real estate collateral securing many of our loans; operational risks including data processing system failures and fraud; accounting estimates and judgments; compliance costs associated with the Companys internal control structure and procedures for financial reporting; changes in the securities markets; and, inflationary factors. Further discussion of factors that could have an adverse effect on our business and financial performance are set forth under Risk Factors and elsewhere in this quarterly report and in our most recent Annual Report on Form 10-K. Forward-looking statements speak only as of the date they are made. We do not undertake to update forward-looking statements to reflect circumstances or events that occur after the date forward-looking statements are made. 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2007 December 31, 2006 (Unaudited) ASSETS Cash and due from banks $ 24,431,000 $ 31,869,000 Interest-bearing deposits in banks Federal funds sold Total cash and cash equivalents Investment securities: Held-to-maturity (market value of $109,476,000 and $138,315,000 at September 30, 2007 and December 31, 2006, respectively) Available-for-sale Total Investment Securities Loans, net of unearned income Allowance for loan losses Net Loans Premises and equipment Investment in real estate Interest receivable and other assets TOTAL ASSETS $ 797,031,000 $ 748,930,000 LIABILITIES Deposits: Noninterest-bearing $ 158,226,000 $ 189,792,000 Interest-bearing Total Deposits Short-term borrowings Long-term debt and other borrowings Accrued interest payable and other liabilities Total Liabilities SHAREHOLDERS' EQUITY Common stock, no par value - 20,000,000 shares authorized; 3,534,022 and 3,486,222 issued and outstanding at September 30, 2007 and December 31, 2006, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 797,031,000 $ 748,930,000 See Notes to Unaudited Consolidated Financial Statements 3 SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Quarter Ended Sept 30 Year to date Sept 30 2007 2006 2007 2006 INTEREST INCOME Loans (including fees) $ 13,037,000 $ 10,558,000 $ 36,682,000 $ 28,742,000 Investment securities 1,363,000 1,610,000 4,307,000 4,859,000 Fed funds & other interest-bearing balances 22,000 22,000 149,000 365,000 Total Interest Income 14,422,000 12,190,000 41,138,000 33,966,000 INTEREST EXPENSE Deposits 6,125,000 4,212,000 17,133,000 11,165,000 Short-term borrowings 106,000 526,000 506,000 805,000 Long-term borrowings 311,000 189,000 922,000 421,000 Total Interest Expense 6,542,000 4,927,000 18,561,000 12,391,000 Net Interest Income 7,880,000 7,263,000 22,577,000 21,575,000 Provision for loan losses 225,000 600,000 675,000 1,130,000 Net Interest Income After Loan Loss Provision 7,655,000 6,663,000 21,902,000 20,445,000 NONINTEREST INCOME Service charges & fees on deposits 228,000 200,000 660,000 591,000 Other customer service fees 281,000 317,000 899,000 949,000 Other 230,000 208,000 785,000 694,000 Total Noninterest Income 739,000 725,000 2,344,000 2,234,000 NONINTEREST EXPENSE Salaries and employee benefits 2,543,000 2,427,000 7,457,000 6,964,000 Occupancy 269,000 245,000 738,000 681,000 Furniture & equipment 298,000 257,000 799,000 780,000 Promotional 158,000 131,000 495,000 433,000 Professional 343,000 305,000 1,060,000 885,000 Other 580,000 476,000 1,569,000 1,449,000 Total Noninterest Expense 4,191,000 3,841,000 12,118,000 11,192,000 Income Before Taxes 4,203,000 3,547,000 12,128,000 11,487,000 Income Taxes 1,851,000 1,625,000 5,204,000 4,777,000 NET INCOME $ 2,352,000 $ 1,922,000 $ 6,924,000 $ 6,710,000 Basic Earnings per Share $ 0.67 $ 0.55 $ 1.96 $ 1.93 Diluted Earnings per Share $ 0.64 $ 0.52 $ 1.87 $ 1.81 See Notes to Unaudited Consolidated Financial Statements 4 SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Year to Date September 30 2007 2006 Cash Flows From Operating Activities: Net Income $ 6,924,000 $ 6,710,000 Adjustments to reconcile net income to net cash provided by operating activities: Provision for possible loan losses 675,000 1,130,000 Depreciation and amortization 686,000 674,000 Stock-based compensation expense 225,000 104,000 Tax benefit from stock-based compensation (31,000) Net gain on sale of assets (12,000) (5,000) Deferred income taxes (647,000) 511,000 Amortization of investment securities' premiums and discounts 15,000 7,000 Increase in interest receivable and other assets (830,000) (3,251,000) Increase in accrued interest payable and other liabilities 2,393,000 1,714,000 Total adjustments 2,474,000 884,000 Net Cash Provided by Operating Activities 9,398,000 7,594,000 Cash Flows From Investing Activities: Proceeds from maturing and called investment securities 29,809,000 36,087,000 Purchases of investment securities - (14,977,000) Net increase in loans made to customers (85,192,000) (97,364,000) Net additions to premises and equipment (2,511,000) (648,000) Net Cash Applied to Investing Activities (57,894,000) (76,902,000) Cash Flows From Financing Activities: Net increase in demand deposits and savings accounts 36,519,000 (6,047,000) Net increase (decrease) in certificates of deposit 18,098,000 5,956,000 Net increase (decrease) in short-term borrowings (15,600,000) 65,600,000 Payments on long-term debt and other borrowings (8,000) 10,303,000 Proceeds from long term debt and other borrowings - Cash dividends paid (951,000) (834,000) Tax benefit from stock-based compensation 21,000 - Proceeds from issuance of common stock 503,000 338,000 Net Cash Provided by Financing Activities 38,582,000 75,316,000 Net Increase (Decrease) in Cash and Cash Equivalents (9,914,000) 6,008,000 Cash and Cash Equivalents, at Beginning of Period 37,779,000 26,445,000 Cash and Cash Equivalents, at End of Period $ 27,865,000 $ 32,453,000 Supplemental disclosures of cash flow information Cash paid during the period for: Interest on deposits $ 17,075,000 $ 11,071,000 Income taxes $ 5,846,000 $ 5,402,000 See Notes to Unaudited Consolidated Financial Statements 5 SAN JOAQUIN BANCORP AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES Nature of Operations San Joaquin Bancorp (the Company) is a California corporation registered as a bank holding company subject to the regulatory oversight of the Federal Reserve System under the Bank Holding Company Act of 1956, as amended. The Company is headquartered in Bakersfield, California. In July 2006, the Company acquired all of the outstanding shares of San Joaquin Bank (the Bank). The Bank is an FDIC insured, California state-chartered bank, and a member of the Federal Reserve System that commenced operations in December 1980. The Bank has four operating locations. Three branches are in Bakersfield and one is in Delano, California. The Company's primary market area is Kern County, California. In 1987, the Bank formed a subsidiary, Kern Island Company, to acquire, develop, sell or operate commercial or residential real property located in the Company's market area. In 1993, the Bank formed a limited partnership, Farmersville Village Grove Associates (a California limited partnership), to acquire and operate low-income housing projects under the auspices of the Rural Economic and Community Development Department (formerly Farmers Home Administration), United States Department of Agriculture. Kern Island Company is the 5% general partner and the Bank is the 95% limited partner. The companys investment in Kern Island Company and Farmersville Village Grove Associates is included in Investment in real estate on the balance sheet. In August 2006, San Joaquin Bancorp formed San Joaquin Bancorp Trust #1, a Delaware statutory business trust, for the purpose of completing a private placement of $10 million in floating rate trust preferred securities. Basis of Consolidation The consolidated financial statements include San Joaquin Bancorp and its wholly-owned subsidiaries with the exception of San Joaquin Bancorp Trust #1 (the Trust.) All financial information presented in these financial statements includes the operations of the Bank and its subsidiaries for the current quarter and year-to-date on a comparative basis with prior years. All material intercompany accounts and transactions have been eliminated in consolidation. The Trust was established for the purpose of issuing trust preferred securities. Based on the requirements of the Financial Accounting Standards Board Interpretation (FIN) 46R and accepted industry interpretation and presentation, the Trust has not been consolidated. Instead, the Companys investment in the Trust is included in Other Assets on the balance sheet and junior subordinated debentures are presented in long-term debt. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and footnotes required for audited financial statements. In the opinion of Management, the unaudited consolidated financial statements contain all adjustments necessary to present fairly the Companys consolidated financial position at September 30, 2007 and December 31, 2006, the results of operations for the quarterly and year-to-date periods ended September 30, 2007 and 2006, and cash flows for the year-to-date periods ended September 30, 2007 and 2006. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. In connection with the determination of the allowances for losses on loans and foreclosed real estate, management obtains independent appraisals for significant properties 6 While management uses available information to recognize losses on loans and foreclosed real estate, future additions to the allowances may be necessary based on changes in local economic conditions. In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company's allowances for losses on loans and foreclosed real estate. Such agencies may require the Company to recognize additions to the allowances based on their judgments about information available to them at the time of their examination. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto as well as other information included in the Companys most recent Annual Report on Form 10-K. The results of operations for the quarterly and year-to-date periods ended September 30, 2007 and 2006 may not necessarily be indicative of the operating results for the full year. Certain prior period amounts have been reclassified to conform to the current year presentation. Recent Accounting Pronouncements In February 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standard (SFAS) No. 155, Accounting for Certain Hybrid Financial Instruments, which amends SFAS No. 133, Accounting for Derivatives and Hedging Activities, and SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. Hybrid financial instruments are single financial instruments that contain an embedded derivative. Under SFAS No. 155, entities can elect to record certain hybrid financial instruments at fair value as individual financial instruments. Prior to this amendment, certain hybrid financial instruments were required to be separated into two instruments  a derivative and host  and generally only the derivative was recorded at fair value. SFAS No. 155 also requires that beneficial interests in securitized assets be evaluated for either freestanding or embedded derivatives. SFAS No. 155 is effective for all financial instruments acquired or issued after January 1, 2007. Currently, the Company does not have any hybrid financial instruments. In March 2006, FASB SFAS No. 156, Accounting for Servicing of Financial AssetsAn Amendment of SFAS No. 140, was issued. SFAS No. 156 requires that all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable, and permits, but does not require, the subsequent measurement of servicing assets and servicing liabilities at fair value. Under SFAS No. 156, an entity can elect subsequent fair value measurement of its servicing assets and servicing liabilities by class. An entity should apply the requirements for recognition and initial measurement of servicing assets and servicing liabilities prospectively to all transactions after the effective date. SFAS No. 156 permits an entity to reclassify certain available-for-sale securities to trading securities provided that they are identified in some manner as offsetting the entitys exposure to changes in fair value of servicing assets or servicing liabilities subsequently measured at fair value. The provisions of SFAS No. 156 are effective for an entity as of the beginning of its first fiscal year that begins after September 15, 2006. Currently, the Company does not have any servicing assets or liabilities recorded on its books. On July 13, 2006, FASB issued FASB Interpretation 48 (FIN 48), Accounting for Uncertainty in Income Taxes: an interpretation of FASB Statement No. 109 (the "Interpretation"). FIN 48 clarifies SFAS No. 109, Accounting for Income Taxes, to indicate a criterion that an individual tax position would have to meet for some or all of the income tax benefit to be recognized in a taxable entitys financial statements. Under the guidelines of the Interpretation, an entity should recognize the financial statement benefit of a tax position if it determines that it is more likely than not that the position will be sustained on examination by taxing authorities. The term more likely than not means a likelihood of more than 50 percent. The more-likely-than-not evaluation must consider the facts, circumstances, and information available at the report date. FIN 48 is effective for fiscal years beginning after December 15, 2006. The cumulative effect of applying FIN 48 should be reported as an adjustment to retained earnings at the beginning of the period in which the Interpretation is adopted. The Company has reviewed all of its tax positions based on previously filed tax returns and expectations in future tax returns and has concluded that, based on technical merits, it is more likely than not that all positions will be sustained upon examination by applicable taxing authorities. Therefore, no adjustments to the tax positions recorded in the financial statements are necessary with the implementation of FIN In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures 7 about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. SFAS No. 157 is effective for the year beginning January 1, 2008, with early adoption permitted on January 1, 2007. The Company does not expect the adoption of this new standard in 2008 to have a material impact on its financial position or results of operations. In September 2006, FASB issued SFAS No. 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 123(R)". SFAS No. 158 requires the recognition of the funded status of the Company's benefit plans as a net liability or asset, which requires an offsetting adjustment to accumulated other comprehensive income in shareholders' equity. SFAS No. 158 further requires the Company to measure its benefit obligations as of the balance sheet date. The Company adopted these recognition and disclosure provisions of SFAS No. 158 effective December 31, 2006, which required recognition of the previously unrecognized transition obligation for the Companys pension benefits and postretirement medical benefit program. SFAS No. 158 requires the Company to measure its benefit obligations as of the balance sheet date effective December 31, 2008. The Company currently uses a December 31 measurement date. In September 2006, the SEC staff issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements (SAB 108). SAB 108 was issued in order to eliminate the diversity of practice surrounding how public companies quantify financial statement misstatements. The Company has historically focused on the impact of misstatements on the income statement, including the reversing effect of prior year misstatements. With a focus on the income statement, the Companys analysis can lead to the accumulation of misstatements in the balance sheet. In applying SAB 108, the Company must also consider accumulated misstatements in the balance sheet. SAB 108 permits companies to initially apply its provisions by recording the cumulative effect of misstatements as adjustments to the balance sheet as of the first day of the fiscal year, with an offsetting adjustment recorded to retained earnings, net of tax. As a result of the implementation, the Company corrected certain misstatements in prior year financial statements. These misstatements were not material for each of the years in which they were made, nor were they material on a cumulative basis. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an Amendment of SFAS No. 115. This standard permits entities to choose to measure many financial assets and liabilities and certain other items at fair value. An enterprise will report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. The fair value option may be applied on an instrument-by-instrument basis, with several exceptions, such as those investments accounted for by the equity method, and once elected, the option is irrevocable unless a new election date occurs. The fair value option can be applied only to entire instruments and not to portions thereof. SFAS No. 159 is effective as of the beginning of an entitys first fiscal year beginning after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of SFAS No. 157, Fair Value Measurements. The Company will not elect early adoption of SFAS No. 159 and has no current plans for application after its effective date. Cash Dividend The Board of Directors of the Bank declared a cash dividend of $0.27 per share, which was payable on March 15, 2007 to shareholders of record as of February 28, 2007. There are 20,000,000 shares of common stock, no par value, authorized. There were 3,534,022 and 3,486,222 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively. The Company also has 5,000,000 authorized shares of preferred stock, with 0 shares outstanding. NOTE 2. STOCK COMPENSATION Effective January 1, 2006, the Company adopted the new requirements of SFAS 123R on a prospective basis. Compensation expense was $58,000 and $41,000 for the respective quarters ended and $225,000 and $104,000 for the year-to-date periods ended September 30, 2007 and 2006, respectively. 8 NOTE 3. COMMITMENTS AND CONTINGENCIES In the normal course of business, the Company has outstanding various commitments to extend credit which are not reflected in the financial statements, including loan commitments of approximately $232,160,000 and standby letters of credit of approximately $10,651,000, at September 30, 2007. However, all such commitments will not necessarily culminate in actual extensions of credit by the Company. Approximately $105,118,000 of loan commitments outstanding at September 30, 2007 related to real estate loans. The remaining commitments primarily relate to revolving lines of credit or commercial loans or other unused commitments, and many of these commitments are expected to expire without being drawn upon. Therefore, the total commitments do not necessarily represent future cash requirements. Each potential borrower and the necessary collateral are evaluated on an individual basis. Collateral varies, but may include real property, bank deposits, debt or equity securities or business assets. Stand-by letters of credit are commitments written to guarantee the performance of a customer to another party. These guarantees are issued primarily relating to purchases of inventory by commercial customers and are typically short-term in nature. Credit risk is similar to that involved in extending loan commitments to customers and accordingly, evaluation and collateral requirements similar to those for loan commitments are used. Virtually all such commitments are collateralized. NOTE 4. EARNINGS PER SHARE Basic earnings per share are computed by dividing net income by the weighted-average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution that could occur if options or other contracts to issue common stock were exercised and converted into common stock. There was no difference in the numerator used in the calculation of basic earnings per share and diluted earnings per share. The denominator used in the calculation of basic earnings per share and diluted earnings per share for each of the quarterly and year-to-date periods ended September 30 is reconciled as follows: Quarter Ended Sept 30 Year to Date Sept 30 2007 2006 2007 2006 Basic Earnings per Share: Net income $ 2,352,000 $ 1,922,000 $ 6,924,000 $ 6,710,000 Weighted average common shares outstanding 3,534,000 3,478,000 3,525,000 3,473,000 Basic Earnings per Share $ 0.67 $ 0.55 $ 1.96 $ 1.93 Diluted Earnings per Share: Net income $ 2,352,000 $ 1,922,000 $ 6,924,000 $ 6,710,000 Weighted average common shares outstanding 3,534,000 3,478,000 3,525,000 3,473,000 Dilutive effect of outstanding options 168,000 238,000 185,000 236,000 Weighted average common shares outstanding - diluted 3,702,000 3,716,000 3,710,000 3,709,000 Diluted Earnings per Share $ 0.64 $ 0.52 $ 1.87 $ 1.81 NOTE 5. COMPREHENSIVE INCOME The Company has adopted SFAS No. 130, Reporting Comprehensive Income. Comprehensive income is equal to net income plus the change in other comprehensive income, (OCI) as defined by SFAS No. 130. This statement requires the Company to report income and (loss) from non-owner sources. The components of OCI include net unrealized gain or loss on interest-rate cap contracts (cash flow hedges) and available-for-sale investment securities and net gains or losses and prior service costs applicable to defined benefit post-retirement plans and other post-retirement benefits. All components of OCI are net of applicable taxes. FASB Statement No. 130 requires that an 9 entity: (a) classify items of other comprehensive income by their nature in a financial statement, and (b) report the accumulated balance of other comprehensive income separately from common stock and retained earnings in the equity section of the balance sheet. Quarter Ended September 30 Year to Date September 30 2007 2006 2007 2006 Net Income $2,352,000 $1,922,000 $6,924,000 $6,710,000 Other Comprehensive Income, Net of Tax: Unrealized gains (losses) arising during the period on cash flow hedges 9,000 2,000 24,000 28,000 Unrealized holding gains (losses) arising during the period on securities 54,000 60,000 (15,000) (20,000) Unamortized post-retirement benefit obligation 53,000 - 161,000 - Other Comprehensive Income (loss) 116,000 62,000 170,000 8,000 Total Comprehensive Income $2,468,000 $1,984,000 $7,094,000 $6,718,000 NOTE 6. POST RETIREMENT BENEFITS In accordance with SFAS No.132 "Employers' Disclosures about Pensions and Other Post-Retirement Benefits", the Company provides the following interim disclosure related to its post-retirement benefit plan. The following table sets forth the effects of net periodic benefit cost for the quarterly and year-to-date periods ended September 30: Quarter Ended September 30 Year to Date September 30 2007 2006 2007 2006 Service Cost $ 96,000 $ 117,000 $ 288,000 207,000 Interest Cost 120,000 75,000 359,000 133,000 Amortization of Unrecognized Prior Service Costs 78,000 61,000 233,000 108,000 Amortization of Net Obligation at Transition - Amortization of Unrecognized (Gains) and Losses 21,000 - 64,000 - Net Periodic Pension and Post-Employment Benefits Cost $ 315,000 $ 253,000 $ 944,000 $ 448,000 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our Consolidated Financial Statements and notes thereto appearing elsewhere in this quarterly report on Form 10-Q. The results of operations for the quarterly and year-to-date periods ended September 30, 2007 and 2006 may not necessarily be indicative of the operating results for the full year. Overview At September 30, 2007, we had total consolidated assets of $797,031,000, an increase of 6.4% compared to $748,930,000 at year-end 2006, total consolidated net loans of $612,516,000, an increase of 16.0% compared to $527,999,000 at year-end 2006, total consolidated deposits of $697,271,000, an increase of 8.5% over $642,654,000 at year-end 2006, and consolidated shareholders equity of $52,725,000, an increase of 15.0% compared to $45,866,000 at year-end 2006. We reported quarterly net income of $2,352,000 for the third quarter of 2007. Net income increased $430,000, or 22.4%, from the $1,922,000 reported in the third quarter of 2006. The increase was primarily due to a reduction in the provision for loan loss expense of $375,000 for the 3 rd quarter of 2007 compared to the 3 rd quarter of 2006. Diluted earnings per share were $0.64 for the third quarter of 2007 and $0.52 for the third quarter of 2006. 10 For the quarter ended September 30, 2007, the annualized return on average assets (ROAA) and return on average equity (ROAE) were 1.20% and 18.42%, respectively, compared to 1.11% and 17.01%, respectively, for the same period in 2006. For the year-to-date period ended September 30, 2007, net income was $6,924,000. Net income increased $214,000, or 3.2% compared to $6,710,000 reported in the same period of 2006. Diluted earnings per share were $1.87 and $1.81 for the year-to-date period ended September 30, 2007 and 2006, respectively. For the year-to-date period ended September 30, 2007, ROAA and ROAE were 1.22% and 18.91%, respectively, compared to 1.35% and 21.11% for the year-to-date period ended September 30, 11 The following table provides a summary of the major elements of income and expense for the periods indicated: Condensed Comparative Income Statement (unaudited) Quarter Ended Sept 30 Year to date Sept 30 2007 2006 % Change 2007 2006 % Change Interest Income $14,422,000 $12,190,000 18.31% $41,138,000 $33,966,000 21.12% Interest Expense 6,542,000 4,927,000 32.78% 18,561,000 12,391,000 49.79% Net Interest Income 7,880,000 7,263,000 8.50% 22,577,000 21,575,000 4.64% Provision for Loan Losses 225,000 600,000 -62.50% 675,000 1,130,000 -40.27% Net interest income after provision for loan losses 7,655,000 6,663,000 14.89% 21,902,000 20,445,000 7.13% Noninterest Income 739,000 725,000 1.93% 2,344,000 2,234,000 4.92% Noninterest Expense 4,191,000 3,841,000 9.11% 12,118,000 11,192,000 8.27% Income Before Taxes 4,203,000 3,547,000 18.49% 12,128,000 11,487,000 5.58% Provision For Income Taxes 1,851,000 1,625,000 13.91% 5,204,000 4,777,000 8.94% Net Income $ 2,352,000 $ 1,922,000 22.37% $ 6,924,000 $ 6,710,000 3.19% Net Interest Income Net interest income, the difference between interest earned on loans and investments and interest paid on deposits and other borrowings, is the principal component of our earnings. The following tables provide a summary of average earning assets and interest-bearing liabilities as well as the income or expense attributable to each item for the periods indicated. 12 Distribution of Assets, Liabilities & Shareholders' Equity, Rates & Interest Margin Quarter Ended Sept 30 (unaudited)(dollars in thousands) 2007 2006 Avg Avg Avg Balance Interest Yield Avg Balance Interest Yield ASSETS Earning assets: Loans $ 603,679 $ 13,037 8.57% $ 483,374 $ 10,558 8.67% Taxable investments 119,646 1,319 4.37% 146,015 1,566 4.25% Tax-exempt investments 4,558 44 3.83% 4,568 44 3.82% Fed funds sold and other interest-bearing balances 1,898 22 4.60% 1,850 22 4.72% Total earning assets 729,781 14,422 7.84% 635,807 12,190 7.61% Cash & due from banks 24,838 27,655 Other assets 31,405 24,081 Total Assets $ 786,024 $ 687,543 LIABILITIES Interest-bearing liabilities: NOW & money market $ 294,953 $ 3,209 4.32% $ 295,151 3,109 4.18% Savings 182,315 2,175 4.73% 89,969 838 3.70% Time deposits 61,282 741 4.80% 27,238 265 3.86% Other borrowings 25,045 417 6.61% 52,557 715 5.40% Total interest-bearing liabilities 563,595 6,542 4.61% 464,915 4,927 4.20% Noninterest-bearing deposits 159,261 171,190 Other liabilities 11,661 6,608 Total Liabilities 734,517 642,713 SHAREHOLDERS' EQUITY Shareholders' equity 51,507 44,830 Total Liabilities and Shareholders' Equity $ 786,024 $ 687,543 Net Interest Income and Net Interest Margin $ 7,880 4.28% $ 7,263 4.53% 1) Loan interest income includes fee income of $541,000 and $479,000 for the quarters ended September 30, 2007 and 2006, respectively. Average balance of loans includes average deferred loan fees of $1,523,000 and $1,410,000 for the quarters ended September 30, 2007 and 2006, respectively. The average balance of nonaccrual loans is not significant as a percentage of total loans and, as such, has been included in net loans. Certain loans in both periods reported were partially exempt from federal and/or state taxes, however, the income derived from these loans was not significant, therefore there have been no adjustments made to reflect interest earned on these loans on a tax-equivalent basis. 2) Applicable nontaxable securities yields are not material to the Companys results of operations, therefore there have been no adjustments made to reflect interest earned on these securities on a tax- equivalent basis. 3) Net interest margin is computed by dividing net interest income by the total average earning assets. 13 Year to date Sept 30 (unaudited)(dollars in thousands) 2007 2006 Avg Avg Avg Balance Interest Yield Avg Balance Interest Yield ASSETS Earning assets: Loans, net of unearned $ 571,291 $ 36,682 8.58% $ 451,085 $ 28,742 8.52% Taxable investments 126,849 4,173 4.40% 150,356 4,748 4.22% Tax-exempt investments 4,603 134 3.89% 3,909 111 3.80% Fed funds sold and other interest-bearing balances 3,921 149 5.08% 10,843 365 4.50% Total Earning Assets 706,664 41,138 7.78% 616,193 33,966 7.37% Cash & due from Banks 25,659 26,995 Other assets 29,074 23,511 Total Assets $ 761,397 $ 666,699 LIABILITIES Interest-bearing liabilities: NOW & money market $ 294,848 $ 9,672 4.39% $ 288,191 $ 8,130 3.77% Savings 156,012 5,478 4.69% 96,172 2,337 3.25% Time deposits 54,975 1,983 4.82% 27,340 698 3.41% Other borrowings 29,416 1,428 6.49% 29,739 1,226 5.51% Total interest-bearing liabilities 535,251 18,561 4.64% 441,442 12,391 3.75% Noninterest-Bearing Deposits 165,691 177,022 Other Liabilities 11,502 5,732 Total Liabilities 712,444 $ 624,196 SHAREHOLDERS' EQUITY Shareholders' Equity 48,953 42,503 Total Liabilities and Shareholders' Equity $ 761,397 $ 666,699 Net Interest Income and Net Interest Margin $ 22,577 4.27% $ 21,575 4.68% 1) Loan interest income includes fee income of $1,402,000 and $1,503,000 for the year-to-date periods ended September 30, 2007 and 2006, respectively. Average balance of loans includes average deferred loan fees of $1,402,000 and $1,432,000 for the year-to-date periods ended September 30, 2007 and 2006, respectively. The average balance of nonaccrual loans is not significant as a percentage of total loans and, as such, has been included in net loans. Certain loans in both periods reported were partially exempt from federal and/or state taxes, however, the income derived from these loans was not significant, therefore there have been no adjustments made to reflect interest earned on these loans on a tax-equivalent basis. 2) Applicable nontaxable securities yields are not material to the Companys results of operations, therefore there have been no adjustments made to reflect interest earned on these securities on a tax- equivalent basis. 3) Net interest margin is computed by dividing net interest income by the total average earning assets. 14 The following tables set forth changes in interest income and interest expense segregated for major categories of interest-earning assets and interest-bearing liabilities into amounts attributable to changes in volume, and changes in rates. Changes not solely attributable to volume or rates have been allocated in proportion to the respective volume and rate components. Summary of Changes in Interest Income and Expense Quarter Ended September 30 2007 over 2006 (unaudited)(dollars in thousands) Volume Rate Net Change Interest-Earning Assets: Loans, net of unearned income 2,599 (120) 2,479 Taxable investment securities (290) 43 (247) Tax-exempt investment securities 0 0 0 Fed funds sold and other interest-bearing balances 1 (1) 0 Total 2,310 (78) 2,232 Interest-Bearing Liabilities: NOW and money market accounts (2) 102 100 Savings deposits 1,050 287 1,337 Time deposits 399 77 476 Other borrowings (433) 135 (298) Total 1,014 601 1,615 Interest Differential 1,296 (679) 617 1) Loan interest income includes fee income of $541,000 and $479,000 for the quarters ended September 30, 2007 and 2006, respectively. Certain loans in both periods reported were partially exempt from federal and/or state taxes, however, the income derived from these loans was not significant, therefore there have been no adjustments made to reflect interest earned on these loans on a tax-equivalent basis. 2) Applicable nontaxable securities yields are not material to the Companys results of operations, therefore there have been no adjustments made to reflect interest earned on these securities on a tax- equivalent basis. 15 Year to Date September 30 2007 over 2006 (unaudited)(dollars in thousands) Volume Rate Net Change Interest-Earning Assets: Loans, net of unearned income 7,717 223 7,940 Taxable investment securities (767) 192 (575) Tax-exempt investment securities 20 3 23 Fed funds sold and other interest-bearing balances (258) 42 (216) Total 6,712 460 7,172 Interest-Bearing Liabilities: NOW and money market accounts 192 1,350 1,542 Savings deposits 1,831 1,310 3,141 Time deposits 912 373 1,285 Other borrowings (13) 215 202 Total 2,922 3,248 6,170 Interest Differential 3,790 (2,788) 1,002 1) Loan interest income includes fee income of $1,402,000 and $1,503,000 for the year-to-date periods ended September 30, 2007 and 2006, respectively. Certain loans in both periods reported were partially exempt from federal and/or state taxes, however, the income derived from these loans was not significant, therefore there have been no adjustments made to reflect interest earned on these loans on a tax-equivalent basis. 2) Applicable nontaxable securities yields are not material to the Companys results of operations, therefore there have been no adjustments made to reflect interest earned on these securities on a tax-equivalent basis. Net interest income, before provision for loan loss, was $7,880,000 for the quarter ended September 30, 2007 compared to $7,263,000 for the quarter ended September 30, 2006, an increase of $617,000, or 8.5% . For the year-to-date period ended September 30, 2007, net interest income, before provision for loan loss, was $22,577,000 compared to $21,575,000 for the same period ended September 30, 2006, an increase of $1,002,000, or 4.6% . During the periods presented, loan growth outpaced deposit growth; therefore, alternate sources of funding such as FHLB advances and State of California deposits were utilized. Rates on the alternate sources of funding tend to slightly exceed rates paid on core deposits such as money market and time deposits. However, some alternate source funding costs, such as State of California time deposits are competitive and may sometimes be slightly less than core money market and time deposit rates. Deposit growth came primarily from savings deposits and other time deposits including brokered and State of California deposits. Competition for loans and deposits remained high due to interest rate pressures. Deposit competition within the banking industry caused deposit costs to remain higher, while competitive rates on loans did not allow loan rates to rise as quickly. Although average yields on earning assets increased less than the average interest rate paid on deposits and other borrowings during the periods presented, increases in the volume of earning assets, particularly loans, resulted in increases in net interest income. Interest Income - Third quarter 2007 Compared to 2006 Total interest income for the quarter ended September 30, 2007 was $14,422,000 compared to $12,190,000 for the quarter ended September 30, 2006, an increase of $2,379,000 or 18.3% . Changes in interest income are the result of changes in the average balances and changes in average yields on earning assets. During the third quarter of 2007, total average earning assets were $729,781,000 compared to $635,807,000 during the third quarter of 2006, an increase of $93,975,000, or 14.8% . During the same period, the average yield on earning assets increased from 7.61% to 7.84%, or 23 basis points. Of the increase in interest income, $2,310,000 was due to variances in the volume of earning assets which was partially offset by a decrease of $78,000 due to variances in the average rate earned on earning assets. Loans were the component of earning assets that contributed the majority of the increase in interest income, which were partially offset by declines in taxable investment securities and Federal Funds sold and other interest-bearing balances. Year-over-year, we experienced changes in average balances and average yields on these balances as follows: 16 During the third quarter of 2007, average loans, net of deferred fees and costs, were $603,679,000 compared to $483,374,000 during the third quarter of 2006, an increase of $120,305,000, or 24.9% . This increased volume of loans resulted in an increase in interest earned on average loans of $2,599,000 during the quarterly period ended September 30, 2007, compared to the quarterly period ended September 30, 2006. During this same time period, the average yield earned on average loans decreased from 8.67% to 8.57% . This 10 basis point decrease in average yield resulted in a decrease of $120,000 in interest earned on average net loans during the third quarter of 2007 compared to the third quarter of 2006. The net result was an increase of $2,479,000 in interest earned on average net loans during the third quarter of 2007 compared with the same period of 2006. Average taxable investment securities during the third quarter of 2007 were $119,646,000 compared to $146,015,000 during the same period of 2006, a decrease of $26,369,000, or 18.1% . This decrease in volume resulted in a decrease in interest earned on average taxable securities of $290,000 during the third quarter of 2007 compared to the third quarter of 2006. During the same period, average yield earned on average taxable securities increased by 12 basis points, resulting in an increase of $43,000 in interest earned on average taxable securities during the third quarter of 2007, compared to the same period of 2006. The net result was a decrease of $247,000 in interest earned on average taxable securities during the third quarter of 2007, compared to the third quarter of 2006. Interest earned on tax-exempt securities for September 30, 2007 compared to September 30, 2006 was $44,000 for both quarterly periods. Average tax-exempt securities were $4,558,000 and $4,568,000 for the comparative quarterly periods at September 30, 2007 and 2006, respectively and decrease of $10,000 or 0.2% . During the same period, the average yield on tax-exempt securities increased from 3.82% to 3.83% . During the third quarter of 2007, average Federal Funds sold and other interest-bearing balances were $1,898,000 compared to $1,850,000 during the same period of 2006, an increase of $48,000, or 2.6% . This increase in volume resulted in an increase in interest earned of $1,000 during the third quarter of 2007 compared to the third quarter of 2006. During the same period, average yield earned on these balances decreased by 12 basis points, resulting in a decrease of $1,000 in interest income during the third quarter of 2007, compared to the same period of 2006. Interest Expense - Third quarter 2007 Compared to 2006 Total interest expense for the third quarter of 2007 was $6,542,000 compared to $4,927,000 for the third quarter of 2006, an increase of $1,615,000, or 32.8% . Changes in interest expense are the result of changes in the average balances and changes in average rates paid on interest-bearing liabilities. During the third quarter of 2007, total average interest-bearing liabilities were $563,595,000 compared to $464,915,000 during the third quarter of 2006, an increase of $98,680,000, or 21.2% . During the same period, the average rate paid on interest-bearing liabilities increased from 4.20% to 4.61%, or 41 basis points. Of the increase in interest expense, $1,014,000 was due to variances in the volume of interest-bearing liabilities and $601,000 was due to variances in the average rate paid on interest-bearing liabilities. Major components of interest-bearing liabilities include NOW and money market accounts, savings deposits, time deposits, and other borrowings. Year-over-year, we experienced changes in average balances and average yields on these balances as follows: The average balance of NOW and money market accounts decreased from $295,151,000 during the third quarter of 2006 to $294,953,000 during the third quarter of 2007, a decrease of $198,000, or 0.07% . This decreased volume of deposits resulted in a decrease in interest expense of $2,000 during the third quarter of 2007 compared to the third quarter of 2006, while a 14 basis point increase in interest rates paid during the same period caused interest expense to increase by $102,000. The net result was an increase in interest expense on average NOW and money market accounts of $100,000 during the third quarter of 2007, compared to the third quarter of 2006. Average savings deposits increased during the third quarter of 2007 to $182,315,000, compared to $89,969,000 during the third quarter of 2006, an increase of $92,346,000, or 102.6% . The increase was primarily the result of efforts to raise business savings through a special promotional rate. Because of the increase in average savings deposits, interest expense increased $1,050,000 during the third quarter of 2007, compared to the third quarter of 2006. Interest rates during this same period increased by 103 basis points, resulting in an increase in interest expense of $287,000 in the third quarter of 2007, compared to the third quarter of 2006. The net result was an increase of $1,337,000 in interest expense on average savings deposits during the third quarter of 2007 versus the third quarter of 2006. 17 Average time deposits during the third quarter of 2007 increased to $61,282,000, compared to $27,238,000 during the third quarter of 2006, an increase of $34,044,000, or 125.0% . The increase consisted primarily of $21,837,000 in public fund deposits, $6,388,000 in Certificate of Deposit Account Registry Service (CDARS) balances, and $4,898,000 in brokered deposits. This increase in average time deposits caused interest expense to increase by $399,000 in the third quarter of 2007 compared to the third quarter of 2006, and the 94 basis point increase in interest rates on average time deposits caused interest expense to increase by $77,000 during this same time period. These two factors resulted in the net increase in interest expense on average time deposits of $476,000 in the third quarter of 2007 compared to the third quarter of 2006. Average other borrowings decreased during the third quarter of 2007 to $25,045,000 compared to $52,557,000 during the third quarter of 2006, a decrease of $27,512,000, or 52.3% . The decrease in average other borrowings was primarily the result of increased use of time deposit products from other sources as explained in the previous section. The decrease in average other borrowings resulted in a decrease in interest expense of $433,000 during the third quarter of 2007, compared to the third quarter of 2006, while a 121 basis point increase in interest rates paid on average other borrowings caused interest expense to increase by $135,000 during this same year-over-year time period. The net result was a decrease of $298,000 in interest expense on other borrowings during the third quarter of 2007 compared to the third quarter of 2006. Interest Income - Year to Date for 2007 Compared to 2006 Total interest income year to date through September 30, 2007 was $41,138,000 compared to $33,966,000 for the same period ended September 30, 2006, an increase of $7,172,000 or 21.1% . Changes in interest income are the result of changes in the average balances and changes in average yields on earning assets. During the year-to-date period in 2007, total average earning assets were $706,664,000 compared to $616,193,000 during the same period in 2006, an increase of $90,471,000, or 14.7% . During the same period, the average rate paid on earning assets increased from 7.37% to 7.78%, or 41 basis points. Of the increase in interest income, $6,712,000 was due to variances in the volume of earning assets and $460,000 was due to variances in the average rate earned on earning assets. Loans were the component of earning assets that contributed the majority of the increase in interest income, which were partially offset by declines in taxable investment securities and Federal Funds sold and other interest-bearing balances. Year-over-year, we experienced changes in average balances and average yields on these balances as follows: During the year-to-date period through 2007, average loans, net of deferred fees and costs, were $571,291,000 compared to $451,085,000 during the same period in 2006, an increase of $120,206,000, or 26.6% . This increased volume of loans resulted in an increase in interest earned on average loans of $7,717,000 during the year-to-date period ended September 30, 2007, compared to the same period ended September 30, 2006. During this same time period, the average yield earned on average loans increased from 8.52% to 8.58% . This 6 basis point increase in average yield resulted in an increase of $223,000 in interest earned on average net loans during the year to date period in 2007 compared to the same period in 2006. The net result was an increase of $7,940,000 in interest earned on average net loans for the year-to-date period in 2007 compared with the same period of 2006. Average taxable investment securities year to date in 2007 were $126,849,000 compared to $150,356,000 during the same period of 2006, a decrease of $23,507,000, or 15.6% .
